Title: Enclosure: Nicolas G. Dufief’s Account with Thomas Jefferson for Books, [ca. 31 May 1813]
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


            
              
                
            
            Thomas Jefferson Esqr
              
      
              
                To N. G. Dufief
         
              
      
              
                1812
              
      
              
                
            nov. 4th
            
         
                
            
            
            
            
            
            Simpsons Fluxions
            
            
            
         
                $6.18
              
              
                
            〃
         
                
            
            
            
            
            mellish’s map of the Seat of war
            
         
                1.00
              
              
                1813
              
      
              
                
            Jany 4th
            
         
                
            
            
            Tacitus
            
            
         
                8.00
              
              
                
            Febry 15.
         
                
            
            
            Titus Livius
            
            
            
            
            
         
                12.50
              
              
                
                
                $27.68
              
              
                1813
              
      
              
                
            may 29.
         
                By Cash
         
                 
            from Messrs Gibson & Jefferson
            
         
                $40.00
              
              
                
                
                amt of above bill
                27.68
              
              
                
                
                due Mr Jefferson
         
                $12.32
              
            
          